NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

ANTHONY DANIEL,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D16-1786
                                   )
MICHAEL ADCOCK,                    )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 8, 2018.

Appeal from the Circuit Court for
Hillsborough County; Jennifer X. Gabbard,
Judge.

Henry G. Gyden of Gyden Law Group,
P.A., Tampa, for Appellant.

Marie A. Borland and Christopher S.
Branton of Hill, Ward & Henderson, P.A.,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and BADALAMENTI, JJ., Concur.